Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,5-8,10-17, and 21-24 are pending and herein allowed.
Claims 4,9 and 18-20 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3,5-8,10-17, and 21-24 are allowed.
Regarding Independent claims 1, 2, and 3 the prior art of record teaches a counterplate positioning jig with elastic release using a spring and pin but fails to teach alone or in proper combination an elastic member including a hole in which a tip end of the sliding shaft member is interposed, and arranged at a bottom end of the housing, the elastic member having an elastic force to release the tip end of the sliding shaft member from a hole of the counterplate in which the tip end of the sliding shaft member is inserted, along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 5-8,10-17, and 21-24.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731